           Case 5:20-cv-00186-MTT Document 7 Filed 09/11/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION


    MANDRIEZ SPIVEY,                                  )
                                                      )
                 Petitioner,                          )
                                                      )
         v.                                           )    CIVIL ACTION NO. 5:20-CV-186
                                                      )    (MTT)
                                                      )
    RIVEREDGE MILLEDGEVILLE                           )
    MENTAL HEALTH,                                    )
                                                      )
                 Respondent.                          )
                                                      )

                                                 ORDER

        Pro se Petitioner Mandriez Spivey has filed a 28 U.S.C. § 2254 petition for writ of

habeas corpus challenging his 1999 seven-day detention in Central State Hospital in

Milledgeville, Georgia. 1 Docs. 1 at 1, 5, 7; 4. He also moves to proceed in forma

pauperis (“IFP”). Doc. 2. For purposes of his dismissal alone, his motion to proceed

IFP (Doc. 2) is GRANTED. For the following reasons, Petitioner’s § 2254 petition (Doc.

1) is DISMISSED for lack of jurisdiction.

                                            I. DISCUSSION

        This matter is before the Court pursuant to Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts, which provides:

                The clerk must promptly forward the petition to a judge under
                the court’s assignment procedure, and the judge must

1In his original § 2254 petition, Petitioner showed “Riveredge Milledgeville Mental Health” as the
Respondent. Doc. 1 at 1. In his motion to amend, Petitioner requests that the Respondent’s name be
amended/corrected to show Central State Hospital in Milledgeville, Georgia. Doc. 4. To the extent that
Petitioner seeks to amend/correct the name of Respondent, his motion (Doc. 4) is GRANTED. In his
motion to amend, Petitioner also requests (1) additional “judicial review forms;” (2) information regarding
his appeal in different case; (3) “federal subpoenas;” and (4) information regarding a case he wants to file
against a federal probation officer. Id. Those requests (Doc. 4) are DENIED.
         Case 5:20-cv-00186-MTT Document 7 Filed 09/11/20 Page 2 of 3




              promptly examine it. If it plainly appears from the petition and
              any attached exhibits that the petitioner is not entitled to relief
              in the district court, the judge must dismiss the petition and
              direct the clerk to notify the petitioner.

       Petitioner complains that in 1999 he was “found to have a mental health

condition … which was a part of a conspiracy to cover up and retaliate on me.” Doc. 1

at 5. Specifically, he states that in 1999, he and two other inmates

              were pulled out of our cell by an officer and taken into the
              hallway for no apparent reason. Once there, the officer began
              to holler and talk about gangs and that they were the only
              gang in Bibb LEC. … I was assaulted, endured lacerations
              on my eye and bruises to my body, which I did not given [sic]
              medical attention. Later I was taken to Milledgeville Mental
              Health for no apparent reason after I had been hidden and
              allowed to heal. I did not become aware of this until recently.

Id. In his second and third grounds, Petitioner states more generally the same facts in

the first ground. Id. at 7−8. Spivey requests that “these finding[s be] dismissed or that

these records be cleared.” Id. at 15.

       Federal courts have jurisdiction to entertain habeas petitions filed by a person “in

custody pursuant to the judgment of a State court only on the ground that the petitioner

is in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a); see 28 U.S.C. § 2241(c). However, a petitioner must be “‘in custody’

under the conviction or sentence under attack at the time his petition is filed.” Maleng v.

Cook, 490 U.S. 488, 490−91 (1989). Petitioner was not in custody pursuant to any

State court conviction at the time he filed his petition. Doc. 2 at 5; Diaz v. Fla. Fourth

Judicial Circuit, 683 F.3d 1261, 1264−65 (11th Cir. 2012). A successful § 2254 petition

would thus not affect Petitioner’s current incarceration. Garlotte v. Fordice, 515 U.S. 39,

47 (1995).



                                             -2-
         Case 5:20-cv-00186-MTT Document 7 Filed 09/11/20 Page 3 of 3




                                  II. CONCLUSION

      For the reasons set forth above, Petitioner’s motion to proceed IFP (Doc. 2) is

GRANTED, his petition for writ of habeas corpus (Doc. 1) is DENIED, his motion to

amend his petition (Doc. 4) is DENIED as moot, and his motion to appoint counsel

(Doc. 5) is DENIED as moot.

      SO ORDERED, this 11th day of September, 2020.

                                        S/ Marc T. Treadwell
                                        MARC T. TREADWELL, CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT




                                          -3-
